DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recite(s) “selecting a region of interest (ROI) or a volume of interest (VOI) that is to be characterized”. 
The limitation of selecting a ROI or VOI to be characterized, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim language encompasses the user observing an image and locating a region within the image that is going to be characterized. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract idea. Additionally, the step of “assembling each extracted second order statistic over time into a time-statistics curve (TSC)” is a step that, under its broadest reasonable interpretation is considered to be a mental process. For example, the user can mentally plot each of the second order statistic values at their occurring time point. The next step of “normalizing the TSC to emphasize a shape of the contrast behavior through the ROI or VOI” is a step that, under its broadest reasonable interpretation is considered to be a mental process. For example, the user can mentally reorganize the data within the curve so that it is easily readable. Lastly, the step of “characterizing the tissue, the contrast agent behavior, or the microbubble behavior from the time-statistics curve” is a step that, under its broadest reasonable interpretation is considered to be a mental process. For example, the user can observe the time-statistics curve and correlate the shape or position of the data to a tissue characteristic or contrast agent/microbubble behavior. 
This judicial exception is not integrated into a practical application. the additional steps of claim 1 are an acquiring step and an extracting step. The acquiring of a time-series sequence of dynamic contrast enhanced medical imaging data amounts to data gathering recited at a high level of generality which is required to obtain the input data for the selecting step. The additional step of extracting second order statistics within the ROI or the VOI at each frame amounts to data gathering recited at a high level of generality which is required to obtain the input data for the assembling step. Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The acquiring of a time-series sequence has been determined to be well-understood, routine, and conventional activity in the field, as evidenced by Gdaniec et al. (US 20170027472), [0002] discloses “in the art of magnetic resonance imaging it is known to employ dynamic contrast-enhanced (DCE) imaging for obtaining physiological information”. Additionally, the step of extracting second order statistics within the ROI or the VOI at each frame has been determined to be well-understood, routine, and conventional activity in the field, as evidenced by Abdel Rahman et al. (WO 2012130251 A1), pg. 5, section 3. Feature extraction discloses textural features of the ROI are obtained such as “second order statistics features of well-known gray-level co-occurrence matrixes (GLCMs)”. As referenced at the end of pg. 12 of the present applications specification, GLCM features are examples of second order statistics. For these reasons, the additional steps do not result in the claim, as a whole, amounting to significantly more than the judicial exception.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9, recites the limitation “a DCE time series” which is considered indefinite. it is not clear to the examiner whether the DCE time series of line 9 is the same as the acquired time-series sequence of dynamic contrast enhanced medical imaging data recited in lines 4-5, or whether it is a subset of the acquired time series. 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi et al. (US 20110026798, hereinafter Madabhushi) in view of Lin et al. (US 20180276821, hereinafter Lin) and Yao et al. (US 20150257739, hereinafter Yao).
Regarding claim 1, Madabhushi teaches a method of characterizing tissue, contrast agent behavior or microbubble behavior in dynamic contrast enhanced (DCE) medical image time-series 5data (Abstract), comprising: 
(a) acquiring a time-series sequence of dynamic contrast enhanced medical imaging data during a contrast wash-in or a wash-out ([0019]-[0020] discloses acquiring MRI image data during steps 210 and 214 which correspond to a time prior to the contrast agent being taken-up by the lesion (210) and after the contrast agent has been started to be taken-up by the lesion (214), therefore the images are being acquired during a contrast wash-in phase. Additionally [0015] discloses “the MRI images are DCE-MRI images”);
(b) selecting a region of interest (ROI) or a volume of interest (VOI) that is to be characterized ([0021]-[0022] discloses that in steps 220-222 of the method in fig. 2 slices containing the lesion are selected and “define the contours of the lesions in the selected slice for each time period”. The contours representing the lesion in each image slice is considered the region of interest); 
10(c) extracting second order statistics within the ROI or the VOI at each frame of a DCE time series within a set period of the contrast wash-in or wash-out ([0027] discloses during step 224 second order statistical features were extracted over the time contrast agent is being taken-up by the tumor/lesion. [0030] further discloses the second order statistics include Haralick features and G x G co-occurrence matrix).
Madabhushi does not specifically teach assembling each extracted second order statistic over time into a time- statistics curve (TSC); and characterizing the tissue, the contrast agent behavior, or the microbubble behavior from the time-statistics curve.
However,
Lin in a similar field of endeavor teaches (d) assembling each extracted second order statistic over time into a time- statistics curve (TSC) ([0032] discloses calculating a series of grayscale co-occurrence features over a period of time represent the change of each frame and “arranging this series of values in a time sequence”); and
 (f) characterizing the tissue, the contrast agent behavior, or the microbubble behavior from the time-statistics curve ([0032] and [0072]-[0073] disclose extracting the maximum points from the time sequence in order to identify the lesion regions within the tissue. By identifying regions within the tissue as being lesion regions the tissue is being characterized as to whether a lesion is present or not).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Madabhushi to assemble each extracted second order statistic over time into a time-statistics curve (TSC); and characterize the tissue, the contrast agent behavior, or the microbubble behavior from the time-statistics curve. The motivation to do this is in order to identify lesions in the early stages of cancer, as recognized by Lin ([0003]).
Madabhushi in view of Lin does not specifically teach normalizing the TSC to emphasize a shape of the contrast behavior through the ROI or VOI instead of an intensity of the contrast behavior or the microbubble behavior.
However,
Yao in a similar field of endeavor teaches15 normalizing the curve to emphasize a shape of the contrast behavior through the ROI or VOI instead of an intensity of the contrast behavior or the microbubble behavior ([0061] and [0116] discloses “the analyzing unit 152 analyzes the shape characteristics and generates a normalized curve from each of the plurality of transition curves”. [0051] and [0056] disclose the transition curve is generated from contrast enhancement images and therefore corresponds to the contrast behavior within a region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Madabhushi in view of Lin to normalizing the TSC to emphasize a shape of the contrast behavior through the ROI or VOI instead of an intensity of the contrast behavior or the microbubble behavior. The motivation to apply the known technique of normalizing the curve to emphasize a shape of the contrast behavior through the ROI or VOI of Yao to the method of Madabhushi in view of Lin would be to allow for the predictable results of having the data be displayed in a way that is easier for the user to understand. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793         

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793